Citation Nr: 0723365	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-39 796	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an effective date earlier than May 20, 
2002, for award of a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from January 1972 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and March 2004 and January 2005 
rating decisions by the RO in Wilmington, Delaware.

The Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)) was enacted on November 9, 2000, 
changing the standard for processing veterans' claims.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006)).  

Review of the record discloses that the veteran has not been 
informed of the information and evidence necessary to 
substantiate his claims, and has not been adequately advised 
as to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting.  
See Quartuccio v. Principi , 16 Vet. App. 183 (2002).  The 
Board will therefore remand the instant appeal in order to 
ensure that the veteran receives the due process to which he 
is entitled in connection with the instant case.  

Absent a waiver from the veteran, a remand is necessary when 
evidence is received by the Board that has not been 
considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
notes that new evidence was received in September 2006, in 
the form of private medical records related to the increased 
rating claim.  In its cover letter submitting this new 
evidence, the veteran's accredited representative explicitly 
declined to waive consideration of this new evidence by the 
agency of original jurisdiction (AOJ).  Moreover, the 
representative insisted that these new records need to be 
reviewed by a VA examiner in order to interpret their 
significance on the question of the severity of the veteran's 
service-connected PTSD.  A remand is therefore necessary for 
consideration of this new evidence by the AOJ.  The 
representative also stated that a new VA examination was 
needed because previous examinations were not adequate for 
rating purposes because the examiners were not satisfied that 
the veteran experienced the claimed stressor(s) and 
questioned the grant of service connection.  

The Board also notes that a "To Whom It May Concern" letter 
authored by P.L. Ph.D., dated in January 2007, was received 
by the Board in January 2007.  This letter appears to have 
been written specifically to support a claim by the veteran 
for disability retirement from his job as a VA employee.  
This letter was accompanied by a motion from the veteran's 
representative seeking consideration of the "evidence that 
the veteran became totally disabled by his PTSD at least as 
early as October 31, 2006," and included a waiver of 
consideration by the AOJ.  Notwithstanding this waiver, the 
Board must nevertheless still remand for consideration of the 
aforementioned private medical records for which a waiver was 
specifically withheld.  Moreover, because the veteran's 
representative requested another examination, and because 
there is no evidence that Dr. L. had access to the veteran's 
claims file, which was at the Board at the time of his 
January 2007 examination, the Board will also remand for 
another PTSD examination.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the AOJ 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claim 
for an increased rating for his PTSD 
and the claim for an earlier 
effective date for the award of the 
50 percent rating; (2) that VA will 
seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
notice to the veteran must include 
the criteria for assignment of 
disability ratings and for award of 
an effective date.  See 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

2.  The AOJ should arrange for the 
veteran to undergo a VA PTSD 
examination by a psychiatrist or 
psychologist to determine the 
current diagnosis and level of 
severity of PTSD.  The veteran has 
been a VA employee.  Therefore, an 
examiner should be selected from 
those who have not previously had 
professional contact with the 
veteran.  

The examiner is asked to examine the 
veteran's complete record, including 
specifically the examination report 
from May 20, 2002, including that 
examiner's end-of-report discussion 
regarding questions the examiner 
had; the October 5, 2000, statement 
from K.S., M.D.; and the January 17, 
2007, letter from P.L., Ph.D., 
evidently written in support of the 
veteran's claim for disability 
retirement from his job at VA, and 
address the opinions provided by 
these examiners insofar as any of 
the opinions expressed differ from 
those of the current examiner.  

Noting that the May 2002 VA examiner 
diagnosed mixed personality disorder 
in Axis II; that a November 3, 2004, 
treatment note indicates a positive 
history of depression; and that Dr. 
P.L.'s diagnoses included major 
depression, the examiner must also 
address, if feasible, what part, if 
any, the veteran's PTSD plays in his 
overall psychiatric status.  The 
examiner should also address whether 
the veteran's difficulties in coping 
with his workplace environment are 
related to his service-connected 
PTSD, or to his employment-related 
activities in the psychiatric 
department.  If unable to provide 
opinions in this regard, the 
examiner should so state.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The AOJ should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AOJ's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
increased rating claim, to include 
denial.  See 38 C.F.R. § 3.655 
(2006).  

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




